DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.
 
Response to Amendment
The amendment received October 14, 2022 (“Amendment”) has been entered.

Response to Arguments
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive.
First Applicant argues, the claimed composition has both high capacity and improved life cycle, which is not present in the prior art compositions. As explained in the application, finding a composition that has multiple advantageous properties requires a compositional balancing act that can be challenging. Remarks p. 6-9. Examiner disagrees. Applicant appears to be arguing unexpected results.  It is noted, the burden to show unexpected results, as required by MPEP 716.02 has not been provided.  Examiner suggests Applicant review MPEP 716.02 in full to see the burden that must be met to show unexpected results. In particular, to establish unexpected results for a claimed range, applicants should compare a sufficient number of tests both inside and outside of the claimed range to show criticality of the claimed range. MPEP 716.02 (d) II. 
In this case, it cannot be determined that there is an unexpected increase in battery performance, i.e. high capacity and improved life cycle in the claimed ranges of the recited formula recited in claim 1 Li1+a ((Niz (Nio.5Mno.5)y Cox)1-kAk)1-a O2, wherein A is a dopant, -0.05≤a≤0.05, 0.15≤x≤0.20, 0.42≤z≤0.47, 1.025<z/y<1.285, x+y+z=l and k≤0.01, specifically for the values of  0.42≤z≤0.47 . Additionally, since there is no data provided for the Ni excess, i.e value of “z” from 0.42-0.44 and 0.46-0.47, it is impossible to determine whether the improvement at 0.45 is predictable, as in it follows a predictable change from 0.42-.047. Applicant is reminded that the burden is on applicant to show that difference in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02 (b). The Applicant has pointed to the application including 23 examples found in Table 5 of the specification. Out of the 23 examples, Applicant contends 9 of the 23 samples had high capacity and improved cycle performance. Examiner notes, all the 9 samples Applicant is referring to specifically disclose the value of the Ni excess of “z” is only at 0.45. Therefore, it is unclear to the Examiner how the claimed ranges of “z” at 0.42≤z≤0.47, contribute to the unexpected results Applicant is arguing. Further, it is noted, Applicant states discharge capacity above 180mAh/g and a capacity fading below about 20 mol/mol% are indicative of high capacity and improved cycle life, however, one of the examples Applicant points to, ex1.2, illustrates the DQ1 to be at 179.6 and the QFad to be 202.2, which is outside of the ranges that exhibit unexpected results. Therefore, Examiner finds this data does not support the unexpected results argument. Thus, since Applicant has not provided data to show that the claimed range of 0.42-0.44, 0.46-0.47 for the Ni excess exhibits unexpected results, this argument is not convincing.  
Additionally, Applicant argues with respect to claim 1 that the limitations directed to the narrow compositions recited in the claim are neither disclosed nor suggested in the art of record (see Remarks, page 7). Applicant argues that the limitations of the narrow compositional ranges are advantageous properties because they exhibit high capacity and improved life cycles that is not recognized in the prior art. This is not considered persuasive. The prior art does not need to recognize the same advantages as Applicant. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, Applicant has not provided any showing of objective evidence of secondary considerations, such as unexpected results, to show the criticality of the claimed subject matter. To be of probative value, any objective evidence should be supported by actual proof. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP 716.01(c).
Thus, the rejection is maintained and updated below in view of the amendments.


Double Patenting
In regards to the argument with respect to the Double Patenting rejection. Applicant argues, claim 1 of the '418 patent does not describe, teach or suggest the limitation "the positive electrode active material has a crystallite size greater than 0 and < 41.5nm as determined by the Sherrer equation based on the peak of the (104) plane obtained from the X-ray diffraction pattern using a Cu Ka radiation source," which is required in claim 1 of the present application. Accordingly, Applicant submits that the present claims are patentably distinct from the claims of the '418 patent because the claims of the '418 patent do not teach or suggest the recited features of claim 1. Remarks 4. Examiner disagrees for the reasons noted below. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,698,418B2 in view of US20160211517A1 (Beck) . Although the claims at issue are not identical, they are not patentably distinct from each other because both claim positive electrode for a lithium transition metal based oxide powder, and claim a similar general formula and similar ranges for the claimed compounds, and dopant A. Particularly the instant application has the formula to recite Li1+a ((Niz (Nio.5Mno.5)y Cox)1-kAk)1-a O2, wherein -0.05≤a≤0.05, 0.15≤x≤0.20, 0.42≤z≤0.47  and US Patent ‘418 has a formula of Lia ((Niz(Ni1/2Mn1/2)yCox)1−kAk)2−aO2 wherein x+y+z=1, 0.1≦x≦0.4, 0.36≦z≦0.50, A is a dopant, 0≦k≦0.1, and 0.95≦a≦1.05. It is noted, although the formulas do not appear identical, once the values of the compounds are calculated, the ranges overlap. For example, in the instant application the value of Li upon calculation would result in 1+a (-0.025≤a≤0.025)= 0.975-1.025, and comparatively the value obtain from ‘418 for Li is 0.95≦a≦1.05, therefore in the instant application, it would have been obvious to the use the claimed range for the similar effects noted in the rejection below. Similarly, in the instant application the value of Niz, where 0.42≤z≤0.47 and in ‘418 the value of Niz where 0.36≦z≦0.50; and the value of Cox ( 0.15≤x≤0.20) in the instant application and in ‘418, value of Cox (0.1≦x≦0.4); all of which fall within the claimed range. In addition, it is noted Beck is used to teach the crystallite size is greater than 0 and < 41.5nm and Beck teaches the crystallite size is 1 nm, 3 nm, 5 nm, 10 nm, 15 nm, 20 nm, 25 nm, 30 nm, 35 nm, and 40 nm...etc., which all fall within the claimed range [0061, 0118] (corresponding to the claimed crystallite size greater than 21nm and < 41.5nm calculated using X-ray diffraction peak); additionally, it is additionally noted in the rejection of claim 1 below. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05. Beck teaches by incorporating the claimed crystallite sizes, the specific energy will be increased by increasing the long-range order of the transition metal cations and improves capacity retention [Beck 0115].
Thus, rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2,  5, 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116862 ("Umicore (6862)")in view of US20160211517A1 (Beck) 
Regarding claim 1, Umicore (6862) teaches a lithium metal oxide powder for a cathode material in a lithium ion battery [Abs.].  Umicore (6862) further teaches a lithium metal oxide powder for a cathode material in a rechargeable battery, comprising the elements Li, M and oxygen, for example, LiMO2--where M has the formula M=(Niz(Ni1/2Mn1/2)yCox)1-kAk, with 0.15≤x≤0.30, 0.10≤z≤0.55, x+y+z=1 and 0<k≤0.1; and wherein the Li content is stoichiometrically controlled with a molar ratio 0.95≤Li:M≤1.10 (corresponding to the claimed A positive electrode material for lithium ion batteries, comprising a lithium transition metal-based oxide powder having a general formula Li1+a ((Niz (Nio.5Mno.5)y Cox)1-kAk)1-a O2, wherein A is a dopant, -0.05≤a≤0.05, 0.15≤x≤0.20, 0.42≤z≤0.47, 1.125<z/y<1.285, x+y+z=l and k≤0.01.) [pg. 1 lines 17-18 and pg. 3 lines 30-36; p. 7 lines 25-36]. It is noted, when the compositional ranges of Umicore (6862) and the claimed invention are calculated, all the respective ranges overlap; please refer to Example 1 on page 13 lines 10-12.  
Umicore is silent in respect to exact claimed values recited in the formula of the claimed invention. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Umicore (6862) is silent with the exact crystallite size greater than 21.6nm and < 41.5nm. 
Beck teaches positive electrode active material compositions similar to the Umicore (6862). Beck teaches a positive electrode material wherein one of the at least one crystalline material therein has a grain (i.e crystalline size- calculated based on the full-width at half maximum for an x-ray diffraction (XRD) peak [0061]) size from about 1 nm to about 500 nm. Additionally, Beck discloses in some examples, the grain size is 1 nm, 3 nm, 5 nm, 10 nm, 15 nm, 20 nm, 25 nm, 30 nm, 35 nm, and 40 nm...etc., which all fall within the claimed range [0061, 0118] (corresponding to the claimed crystallite size greater than 0 and < 41.5nm calculated using X-ray diffraction peak).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode material of Umicore (6862) to further use the crystallite size of the positive active material of Beck which is within the claimed range. The motivation for doing so would result in the specific energy to be increased by increasing the long-range order of the transition metal cations and improves capacity retention [0115]. In addition, Beck discloses that using such crystalline grain size illustrate stability in part due to the partial lithium substitution within the metal oxide lattice structure and also due to the homogeneity of the crystalline grains and the grain size/morphology [0131], which is similar to the instant application’s objective noted from their specification (page 13 lines 15-25).

Regarding claim 2, as asserted above in claim 1, modified Umicore teaches all the elements recited in claim 1. Umicore teaches the positive electrode material of claim 1, wherein 0.15<x<0.18 [pg. 1 lines 17-18 and pg. 3 lines 30-36]. It is noted, when the compositional ranges of Umicore (6862) and the claimed invention are calculated, all the respective ranges overlap. 
Umicore is silent in respect to exact claimed values recited in the formula of the claimed invention. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 5, as asserted above in claim 1, modified Umicore (6862) teaches all the elements recited in claim 1. Umicore (6862) further teaches the use of teaches the use of WO3 [0058] (corresponding to the claimed the powder further comprises up to 1 wt% of a coating comprising of WO3).  

Regarding claim 8, as asserted above in claim 1, modified Umicore (6862) teaches all the elements recited in claim 1. Umicore (6862) further teaches wherein A is at least one dopant and comprises of Zr [0055] (corresponding to the claimed wherein the dopant A comprises of Zr).
Regarding claim 10, modified Umicore (6862) teaches all the elements recited in claim 1, wherein -0.01<a<0.025. Please refer to the rejection in claim 1.
	Claims 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116862 ("Umicore 6862") and Beck as applied to claim 1 above, in further view of US2011/0003200 A1 ("Shizuka") 
Regarding claim 6, as asserted above in claim 1, modified Umicore (6862) teaches all the elements recited in claim 1. Umicore (6862) is silent in regards to the powder further comprises a boron compound coating of up to 1 wt%.
Shizuka teaches a secondary battery with a positive electrode [abs]. Shizuka teaches the use of the boron compound at 0.24 percent by mole in the lithium transition metal oxide [0449] [0069]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modified Umicore (6862) which teaches the powder further comprising of a boron compound as taught by Shizuka. 
Doing so would enable suppressing a decrease in input characteristics due to a high rate charge-discharge cycles to the positive electrode. In addition, it would also exhibit excellent powder properties, high load characteristics, high voltage resistance and a high degree of safety [0069].
Regarding claim 7, as stated above in claim 6, modified Umicore (6862) teaches a boron compound in the lithium transition metal oxide powder. Umicore (6862) is silent with respect to the boron compound being Li2B4O7. 
Shizuka further teaches the use of Li2B4O7 [0448-0449] (corresponding to the claimed wherein the boron compound is Li2B4O7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Li2B4O7, as taught by Shizuka, because doing so would exhibit excellent powder properties, high load characteristics, high voltage resistance and a high degree of safety [0069]
Regarding claim 9, as asserted above in claim 1, modified Umicore (6862) teaches all the elements recited in claim 1.  Umicore (6862) teaches the dopant A is Zr.  Umicore (6862) teaches the use of WO3 [0058].  Umicore (6862) is silent with respect to boron compound is Li2B4O7.
As discussed above in claim 7, Shizuka teaches the boron compound is Li2B4O7 (corresponding to the claimed wherein a dopant A is Zr, and wherein the powder further comprises up to 1 wt% of a coating comprising a boron compound and WO3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use modified Umicore (6862) which teaches the powder further comprising of a boron compound as taught by Shizuka. 
By adding WO3 and a coating of Li2B4O7  to Zr,a higher discharge capacity and improved rate capability is demonstrated. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729